DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 08-03-22.
Claims 1, 8-9, 11-13, 16 and 19 are amended.
Claims 1-7 are withdrawn.
Claim 15 is canceled.

Election/Restrictions
This application contains claims 1-7 drawn to an invention nonelected and withdrawn in the reply filed on 08-23-22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US20190326339), in view of Takahashi et al. (US20050146879).
	Re Claim 8, Dong show and disclose
A component carrier, comprising: 
a stack (fig. 5) comprising at least one electrically conductive layer structure (212 and 233, fig. 5) and/or at least one electrically insulating layer structure (23, 84 and 24, fig. 5); 
a component (optical sensor of 21, fig. 5) embedded in the stack;
a blind hole (opening 22, fig. 5) in the stack exposing a surface portion of the embedded component and having at least partially curved sidewalls (curved walls, fig. 5) delimited by the stack,
wherein the at least partially curved sidewalls have a curved section (a curved section on wall of 84 in the opening, fig. 5), 
Dong does not explicitly disclose
the curved sidewall have the curved section with a step at an interface with the component.
Takahashi teaches a device wherein
the curved sidewall (of 14, fig. 1) have the curved section (curved section, fig. 1) with a step (with a step below, fig. 1) at an interface (at an interface with a bottom element, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to use the curved surface having a curved section with a step below as taught by Takahashi in the electronic device of Dong, in order to have variety design choice of shapes of the sidewall for the electronic device, and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Re Claim 9, Dong show and disclose
The component carrier according to claim 8, wherein the component is an optical component (21, fig. 5), selected from the group consisting of an optical sensor (optical sensor 21, fig. 5), an optical emitter, a light-emitting device, and an optically receiving and/or emitting device.
Re Claim 10, Dong show and disclose
The component carrier according to claim 8, wherein the component has an aperture (opening recess on top surface, fig. 5) at the exposed surface portion.
Re Claim 11, Dong show and disclose
component carrier according to claim 10, further comprising: an optical element (photo-sensitive region 211 of the optical sensor 21, fig. 5) accommodated at least partially in the aperture.
Re Claim 14, Dong show and disclose
The component carrier according to claim 8, wherein the at least partially curved sidewalls are at least partially concavely curved (fig. 5).
Re Claim 17, Dong show and disclose
The component carrier according to claim 8, wherein the at least partially curved sidewalls taper towards the embedded component (fig. 5).
Re Claim 18, Dong show and disclose
The component carrier according to claim 8, wherein the exposed surface portion is a sensor-active surface (211 photosensitive region, fig. 5) of the component.
Re Claim 19, Dong show and disclose
The component carrier according to claim 8, comprising at least one of the following features: 
wherein the component is selected from a group consisting of an electronic component (optical sensor 21, fig. 5), an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an optical element, a bridge, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; 
wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten; wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of reinforced resin, non-reinforced resin, epoxy resin (epoxy resin, [0090]) or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide; 
wherein the component carrier is shaped as a plate (fig. 5); wherein the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate (fig. 5); wherein the component carrier is configured as a laminate-type component carrier (fig. 5).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. in view of Takahashi et al., further in view of Fukuyama et al. (US20200357838).
Re Claims 12-13, Dong and Takahashi disclose
The component carrier according to claim 8, 
Dong and Takahashi do not disclose 
wherein a maximum width of the blind hole is less than 150 µm; wherein a width of the exposed surface portion is less than 100 µm. 
Fukuyama teaches a device wherein
a maximum width of the blind hole is less than 150 µm (an opening width of approximately 100 μm to approximately 20 mm may be employed, [0321]); a width of the exposed surface portion is less than 100 µm (smaller than the opening, fig. 5 of Dong); 
Therefore, it would have been obvious to one having ordinary skill in the art to use the size of the opening for an optical sensor as taught by Fukuyama in the electronic device of Dong, in order to have variety design choice of size of opening for an optical sensor in the electronic device, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 16 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the curved section is delimited by a first one of the at least one electrically insulating layer structure, and the step is delimited by a second one of the at least one electrically insulating layer structure.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 16 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20220023645-A1 US-20190295944-A1 US-20180182796-A1 US-20160056358-A1 US-20120217606-A1 US-20110308849-A1 US-20210063725-A1 US-20140346930-A1 US-20190006224-A1 US-9171854-B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848